DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, line 4 “proximal end” should be amended to –a proximal end–
Claim 7, line 3 “the horizontal axis” should be amended to –a horizontal axis–
Claim 8, line 2 “the longitudinal axis” should be amended to –a longitudinal axis–
Claim 12, line 1 “the collar” should be amended to –a collar–
Claim 15, lines 3-4 “the complementary surfaces and screw holes” should be amended to –complementary surfaces and screw holes–
Claim 17, line 14 “the suspended apparatus ceiling fan” should be amended to –the ceiling fan–
Claim 17, line 30 “the axis” should be amended to –an axis–
Claim 27, line 2 “the suspended apparatus” should be amended to –the ceiling fan–
Claim 27, lines 3-4 “the complementary surfaces and screw holes” should be amended to –complementary surfaces and screw holes–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a system for supporting a fan. However, the prior art of record have failed to teach at least the combination of the system for supporting a ceiling fan or a hanging bracket comprising a base, a support portion, a neck extending between the base and the support portion and a control unit along with the other recitations reciting the specific structural relationship as claimed in claims 1 and 17 see e.g. claims filed on 2/17/2021 for the details.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631